Case 18-22652        Doc 36     Filed 01/03/19     Entered 01/03/19 12:40:43          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22652
         Darnell Hart
         Tiffney Rupert
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/02/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,955.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-22652      Doc 36        Filed 01/03/19    Entered 01/03/19 12:40:43              Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor                    $0.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                         $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $0.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                      $0.00
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

 Attorney fees paid and disclosed by debtor:                $500.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                                Class   Scheduled      Asserted     Allowed          Paid          Paid
 EXETER FINANCE CORP             Unsecured      7,274.88            NA             NA           0.00        0.00
 EXETER FINANCE CORP             Secured        8,850.00            NA             NA           0.00        0.00
 ILLINOIS DEPT OF REVENUE        Priority       1,509.38            NA             NA           0.00        0.00
 INTERNAL REVENUE SERVICE        Priority      11,879.07            NA             NA           0.00        0.00
 NCEP LLC                        Unsecured      8,570.00            NA             NA           0.00        0.00
 PERSONAL FINANCE                Unsecured           0.00           NA             NA           0.00        0.00
 PRESTIGE FINANCIAL SERVICES     Secured        5,975.00            NA             NA           0.00        0.00
 PRESTIGE FINANCIAL SERVICES     Unsecured      5,257.99            NA             NA           0.00        0.00
 RENT A CENTER INC               Unsecured      2,041.00            NA             NA           0.00        0.00
 RENT A CENTER INC               Secured           140.00           NA             NA           0.00        0.00
 IRS                             Unsecured         966.85           NA             NA           0.00        0.00
 IDOR                            Unsecured          16.62           NA             NA           0.00        0.00
 AAA CHECKMATE                   Unsecured         934.26           NA             NA           0.00        0.00
 BROTHER LOAND AND FINANCE       Unsecured         908.81           NA             NA           0.00        0.00
 CB/LANE BRYANT/QUANTUM 3        Unsecured         435.83           NA             NA           0.00        0.00
 CITY OF CHICAGO                 Unsecured      1,065.00            NA             NA           0.00        0.00
 COMCAST                         Unsecured         388.12           NA             NA           0.00        0.00
 CRD PRT ASSOC                   Unsecured         588.00           NA             NA           0.00        0.00
 EXPRESS CASH MART               Unsecured         724.00           NA             NA           0.00        0.00
 ILLINOIS TOLLWAY                Unsecured     21,215.62            NA             NA           0.00        0.00
 KOLHS/CAPITAL ONE               Unsecured         544.88           NA             NA           0.00        0.00
 MERCHANTS CREDIT                Unsecured         678.00           NA             NA           0.00        0.00
 CHARIOT AUTO AND TOW/MID STAT   Unsecured      1,165.00            NA             NA           0.00        0.00
 NICOR GAS                       Unsecured         746.35           NA             NA           0.00        0.00
 PHYSICIANS IMMEDIATE CARE       Unsecured         360.00           NA             NA           0.00        0.00
 COMED                           Unsecured      1,161.57            NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-22652      Doc 36        Filed 01/03/19    Entered 01/03/19 12:40:43                Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                               Class    Scheduled      Asserted     Allowed          Paid          Paid
 AT&T MOBILITY                   Unsecured         816.39           NA             NA           0.00        0.00
 EDUCATION US DEPT OF ED         Unsecured         503.04           NA             NA           0.00        0.00
 AT&T MOBILITY                   Unsecured         562.32           NA             NA           0.00        0.00
 AT&T UVERSE                     Unsecured         438.60           NA             NA           0.00        0.00
 CREST FINANCIAL SERVICES        Unsecured      3,492.00            NA             NA           0.00        0.00
 ACE ORAL AND MAXILLOFACIAL SU   Unsecured         120.61           NA             NA           0.00        0.00
 SUBURBAN RADIOLOGISTS SC        Unsecured         203.00           NA             NA           0.00        0.00
 EDGEWOOD CLINICAL SERVICES      Unsecured          30.00           NA             NA           0.00        0.00
 ADT SECURITY SERVICES           Unsecured      1,329.08            NA             NA           0.00        0.00
 COMCAST                         Unsecured         928.01           NA             NA           0.00        0.00
 NICOR GAS                       Unsecured         910.90           NA             NA           0.00        0.00
 TMOBILE                         Unsecured         873.85           NA             NA           0.00        0.00
 CITY OF CHICAGO                 Unsecured      1,852.99            NA             NA           0.00        0.00
 VILLAGE OF ROMEOVILLE           Unsecured         252.89           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00               $0.00
       Mortgage Arrearage                                     $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
       All Other Secured                                      $0.00                 $0.00               $0.00
 TOTAL SECURED:                                               $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                                  $0.00
        Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-22652        Doc 36      Filed 01/03/19     Entered 01/03/19 12:40:43            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/02/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
